Exhibit 10.1

AMENDMENT NO. 8

This AMENDMENT NO. 8 (“AMENDMENT”) is made as of May 1, 2007, by and among DOVER
MOTORSPORTS, INC., a Delaware corporation, DOVER INTERNATIONAL SPEEDWAY, INC., a
Delaware corporation, GATEWAY INTERNATIONAL MOTORSPORTS CORPORATION, an Illinois
corporation, MEMPHIS INTERNATIONAL MOTORSPORTS CORPORATION, a Tennessee
corporation, and NASHVILLE SPEEDWAY USA, INC., a Tennessee corporation
(collectively, “BORROWERS”); MERCANTILE-SAFE DEPOSIT AND TRUST COMPANY, a
Maryland banking corporation as agent (“AGENT”); MERCANTILE-SAFE DEPOSIT AND
TRUST COMPANY, a Maryland banking corporation in its capacity as issuer of
letters of credit (“ISSUING BANK”); and WILMINGTON TRUST COMPANY,
MERCANTILE-SAFE DEPOSIT AND TRUST COMPANY, and WILMINGTON SAVINGS FUND SOCIETY,
FSB (collectively, “LENDERS”).

RECITALS

The BORROWERS, the AGENT, the ISSUING BANK and the LENDERS are parties to that
certain Credit Agreement executed February 17, 2004 and effective as of
February 19, 2004, as previously amended (“CREDIT AGREEMENT”), pursuant to which
the LENDERS and the ISSUING BANK are providing to the BORROWERS certain credit
facilities (“CREDIT FACILITIES”).

The BORROWERS’ repayment obligations in connection with the CREDIT FACILITIES
are evidenced by: (a) the Second Amended and Restated Revolving Loan Promissory
Note in the stated principal amount of Forty-Four Million Three Hundred
Twenty-One Thousand Four Hundred Twenty-Four Dollars ($44,321,424.00) from the
BORROWERS to the order of Mercantile-Safe Deposit and Trust Company effective as
of April 30, 2007 (“MERCANTILE NOTE”); (b) the Amended and Restated Revolving
Loan Promissory Note in the stated principal amount of Seventeen Million One
Hundred Forty-Two Thousand Eight Hundred Fifty-Six Dollars ($17,142,856.00) from
the BORROWERS to the order of Wilmington Trust Company effective as of
February 19, 2004 (“WILMINGTON TRUST NOTE”); and (c) the Amended and Restated
Revolving Loan Promissory Note in the stated principal amount of Fourteen
Million Two Hundred Eighty-Five Thousand Seven Hundred Twenty Dollars
($14,285,720.00) from the BORROWERS to Wilmington Savings Fund Society, FSB
effective as of August 5, 2005 (“WILMINGTON SAVINGS NOTE”).

As used herein the term “LOAN DOCUMENTS” means collectively the CREDIT
AGREEMENT, the MERCANTILE NOTE, the WILMINGTON TRUST NOTE, the WILMINGTON
SAVINGS NOTE and all other documents evidencing the obligations in connection
with the CREDIT FACILITIES.

The BORROWERS have requested that the AGENT, the LENDER and the ISSUING BANK
agree to extend the maturity date of the CREDIT FACILITIES and amend certain
other provisions of an amendment in the CREDIT AGREEMENT.



--------------------------------------------------------------------------------

The AGENT, the LENDERS and the ISSUING BANK are willing to consent to the
request of the BORROWERS subject to the terms and provisions of this AMENDMENT.

NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:

Section 1. Recitals. The parties acknowledge the accuracy of the above recitals
and hereby incorporate the recitals into this AMENDMENT.

Section 2. Amendment to Credit Agreement. The CREDIT AGREEMENT is hereby amended
as follows:

a. Amended Definition. The definitions of “FIXED CHARGE COVERAGE RATIO” and
“REVOLVING LOAN MATURITY DATE” contained in Article 1 of the CREDIT AGREEMENT
are hereby amended by deleting their present language in their entirety and
substituting in lieu thereof the following:

Fixed Charge Coverage Ratio. The term “FIXED CHARGE COVERAGE RATIO” means at any
date of determination, the ratio of (a) CONSOLIDATED EBITDA less dividends less
cash income tax expense (or, as the case may be, plus cash income tax refunds
received) less capital expenditures (provided, however, that for purposes of
this calculation and for the periods set forth below, such reduction for capital
expenditures shall not exceed (a) Four Million Dollars ($4,000,000.00) for each
twelve (12) month period ending between June 30, 2007 and March 31, 2008,
inclusive; (b) Five Million Dollars ($5,000,000.00) for each twelve (12) month
period ending between June 30, 2008 and March 31, 2009, inclusive; and (c) Six
Million Dollars ($6,000,000.00) for each twelve (12) month period ending between
June 30, 2009 and March 31, 2010, inclusive, in each case regardless of the
actual amount of capital expenditures for the period), in each such case for the
comparable twelve (12) month period, to (b) CONSOLIDATED DEBT SERVICE.

Revolving Loan Maturity Date. The term “REVOLVING LOAN MATURITY DATE” means
July 1, 2011.

b. Section 2.4.2.a. Section 2.4.2.a of the CREDIT AGREEMENT is hereby amended by
deleting its present language in its entirety and substituting in lieu thereof
the following:

a. Payments. For each of the LIBOR BORROWINGS accrued interest shall be paid to
the AGENT for the accounts of the LENDERS in arrears on the last day of each
applicable INTEREST PERIOD.

 

2



--------------------------------------------------------------------------------

c. Section 2.12.a. Section 2.12.a of the CREDIT AGREEMENT is hereby amended by
deleting its present language in its entirety and substituting in lieu thereof
the following:

a. INTENTIONALLY OMITTED

Section 3. Other Terms. Except as specifically modified herein, all other terms
and provisions of the CREDIT AGREEMENT and all other documents evidencing or
otherwise documenting the terms and provisions of the credit facilities being
provided by the LENDERS and the ISSUING BANK to the BORROWERS remain in full
force and effect and are hereby ratified and confirmed.

Section 4. Choice of Law. The laws of the State of Maryland (excluding, however,
conflict of law principals) shall govern and be applied to determine all issues
relating to this AMENDMENT and the rights and obligations of the parties hereto,
including the validity, construction, interpretation and enforceability of this
AMENDMENT.

Section 5. Fee. In consideration for the agreement of the LENDERS, the BORROWERS
shall pay to the AGENT, for the benefit of the LENDERS, on the date of this
AMENDMENT a fee in the amount of Thirty-Six Thousand Five Hundred Dollars
($36,500.00). In addition the BORROWERS shall pay to the AGENT the costs and
expenses incurred by the AGENT in connection with the preparation and
negotiation of this AMENDMENT.

Section 6. Delivery by Telecopier. This AMENDMENT may be delivered by telecopier
and a facsimile of any party’s signature hereto shall constitute an original
signature for all purposes.

Section 7. Counterparts. This AMENDMENT may be executed in counterparts each of
which shall be binding upon the signatories but all of which shall constitute
one and the same agreement.

IN WITNESS WHEREOF, the parties have executed this AMENDMENT with the specific
intention of creating a document under seal.

 

BORROWERS:

DOVER MOTORSPORTS, INC.,

A Delaware Corporation By:  

/s/ Thomas G. Wintermantel

  (SEAL) Name:   Thomas G. Wintermantel   Title:   Treasurer & Asst. Secretary  

 

3



--------------------------------------------------------------------------------

DOVER INTERNATIONAL SPEEDWAY, INC.,

A Delaware Corporation By:  

/s/ Thomas G. Wintermantel

  (SEAL) Name:   Thomas G. Wintermantel   Title:   Treasurer & Asst. Secretary  

 

GATEWAY INTERNATIONAL

MOTORSPORTS CORPORATION,

An Illinois Corporation

By:  

/s/ Thomas G. Wintermantel

  (SEAL) Name:   Thomas G. Wintermantel   Title:   Treasurer & Asst. Secretary  

 

MEMPHIS INTERNATIONAL MOTORSPORTS

CORPORATION, A Tennessee Corporation

By:  

/s/ Thomas G. Wintermantel

  (SEAL) Name:   Thomas G. Wintermantel   Title:   Treasurer & Asst. Secretary  

 

NASHVILLE SPEEDWAY USA, INC.,

A Tennessee Corporation

By:  

/s/ Thomas G. Wintermantel

  (SEAL) Name:   Thomas G. Wintermantel   Title:   Treasurer & Asst. Secretary  

 

4



--------------------------------------------------------------------------------

AGENT:

MERCANTILE-SAFE DEPOSIT AND TRUST

COMPANY, A Maryland Banking Corporation

By:  

/s/ C. Douglas Sawyer

  (SEAL) Name:   C. Douglas Sawyer   Title:   Senior Vice President  

 

LENDERS:

WILMINGTON TRUST COMPANY

By:  

/s/ Michael B. Gast

  (SEAL) Name:   Michael B. Gast   Title:   Vice President  

 

MERCANTILE-SAFE DEPOSIT AND

TRUST COMPANY

By:  

/s/ C. Douglas Sawyer

  (SEAL) Name:   C. Douglas Sawyer   Title:   Senior Vice President  

 

WILMINGTON SAVINGS FUND SOCIETY,

FSB

By:  

/s/ M. Scott Baylis

  (SEAL) Name:   M. Scott Baylis   Title:   Senior Vice President  

 

5



--------------------------------------------------------------------------------

ISSUING BANK: MERCANTILE-SAFE DEPOSIT AND
TRUST COMPANY By:  

/s/ C. Douglas Sawyer

  (SEAL)

Name:

  C. Douglas Sawyer  

Title:

  Senior Vice President  

 

6